Citation Nr: 1042263	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  05-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for migraines 
from June 13, 2005 to July 28, 2009

2.  Entitlement to an increased rating in excess of 30 percent 
for migraines from July 29, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from May 2009 and July 2010 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in February 2009 and 
was remanded for the Veteran to undergo a VA examination.  The RO 
has complied with the remand directives.  

During the pendency of this appeal, a July 2010 rating decision 
granted the Veteran a rating of 30 percent for his migraines, 
effective July 29, 2009.  Because a higher rating for migraines 
is available and a claimant is presumed to be seeking maximum 
available benefit for a given disability, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

For the period since June 13, 2005, the Veteran experienced 
frequent headaches and regularly occurring prostrating attacks, 
but not very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for headaches, from 
June 13, 2005 to July 28, 2009, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for a rating in excess of 30 percent for 
headaches, since July 29, 2009, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

In correspondence dated in May 2006, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated.  
However, the RO subsequently readjudicated the claim based on all 
the evidence in a July 2010 Supplemental Statement of the Case.  
The Veteran was able to participate effectively in the processing 
of his claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency on 
the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 
3.159(c) (2010).  VA and private treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  Thus, the 
duties to notify and assist have been met.


Merits of the Claim

The Veteran contends that his headaches are more severe than the 
current ratings reflect.  After a careful review of the evidence, 
the Board finds that the Veteran's symptomatology most closely 
resembles the criteria for a 30 percent rating for the period 
since June 13, 2005, but no higher.  Accordingly, the Veteran's 
claim for a rating of 30 percent, and no higher, is granted.  

The Veteran was granted service connection by the Board in a 
January 2004 decision.  A May 2004 rating decision implemented 
the Board's January 2004 decision and assigned a noncompensable 
rating.  The Veteran appealed this rating and an August 2005 
rating decision granted an increased rating to 10 percent, 
effective June 13, 2005.  The Veteran again appealed the RO's 
decision and in January 2009, the Board granted an initial 
compensable rating of 10 percent prior to June 13, 2005 and 
remanded the claim for the period since June 13, 2005 for further 
development.  A March 2009 rating decision implemented the 
Board's decision.  In July 2010, the RO granted the Veteran a 30 
percent rating for his headaches, effective July 29, 2009.  

Disability ratings are determined by the application of the 
Schedule, which assigns ratings based on the average impairment 
of earning capacity resulting from a service- connected 
disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is 
a question as to which of two ratings will be applied, the higher 
rating will be assigned if the disability picture more closely 
approximates the criteria required for that rating. Otherwise, 
the lower rating is to be assigned. 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2009).  
As such, the Board has considered all of the evidence of record. 
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is the propriety of the initial 
disability rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of the 
appropriateness of "staged rating" is required. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For the period from June 13, 2005 to July 29, 2009, the Veteran's 
headaches are rated as 10 percent disabling under Diagnostic Code 
8100.  38 C.F.R. § 4.71, Diagnostic Code 8100.  Pursuant to this 
code, a 10 percent rating requires that the condition be 
productive of headaches with characteristic prostrating attacks 
averaging one in two months over last several months.  A 30 
percent rating is warranted when the disability is manifested by 
headaches, with characteristic prostrating attacks occurring on 
an average once a month over the last several months.  A 50 
percent rating requires that the disability be manifested by very 
frequent and prostrating and prolonged attacks that are 
productive of severe economic inadaptability. 

The Veteran underwent a VA examination in June 2005.  The Veteran 
reported a history of headaches that began in 1980.  He currently 
reports having approximately three headaches per month, which 
typically last 2 to 5 hours.  The headaches began with a visual 
aura of obscuration, followed by photosensitivity and 
"pounding."  The headaches are so severe that the Veteran 
becomes incapacitated and cannot function.  He estimates he 
misses one day of work per month due to these headaches.  

A VA treatment note from July 2005 showed that the Veteran 
reported migraine headaches that occur approximately three times 
per month and cause the Veteran to miss one day of work per week.  
An April 2006 VA treatment note showed that the Veteran reported 
that his headaches were well-controlled with the use of 
medication.

In May 2006, the Veteran filed a statement in which he reported 
that he experienced prostrating attacks of migraine headaches 
three to four times monthly and that medication was not improving 
his headaches.  

Another VA treatment note from June 2007 showed that the Veteran 
reported a history of migraines that were well-controlled by 
medication.  A June 2008 treatment note again showed a report of 
a history of migraines that were currently controlled by 
medications.  

A September 2009 neurology consult report notes that the Veteran 
began having headaches in 1980 and has never taken anything that 
seemed to help or prevent to the headaches.  The physician 
diagnosed migraines without aura.  

The Veteran underwent a VA examination in September 2009.  He 
reported that his headaches began in 1981 and have progressed 
since that time.  His stated that his current symptoms include 
headaches 4 to 6 times per month that will last all day.  The 
headaches are located on either side of his head, associated with 
neck pain and stiffness, pressure behind the eye and blurring of 
vision.  The Veteran has lost vision at times for 10 to 20 
minutes at a time.  He can also have nausea and vomiting, and his 
headaches are almost always incapacitating with significant 
photophobia.  The Veteran also reported that he has experienced 
prostrating headaches that last 1 to 2 days on a weekly basis 
over the prior 12 months.

Here, with resolution of the doubt in favor of the Veteran, the 
evidence shows that, since June 13, 2005, the Veteran's headaches 
are incapacitating, occur three to four times per month, and are 
prostrating.  The Veteran's headache disability has remained 
essentially consistent in regards to severity since June 13, 
2005.  As such, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the disability picture presented by 
the Veteran's service-connected headache disorder most closely 
approximates the criteria for a 30 percent rating under 
Diagnostic Code 8100 for the period from June 13, 2005.  Because 
the lay and medical evidence, however, do not reflect prolonged 
attacks productive of severe economic inadaptability, an 
evaluation in excess of 30 percent is not warranted for any time 
since June 13, 2005.

As a final point, the Board finds that there is no showing that 
the Veteran's headaches reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extra-schedular basis.  The condition is not 
productive of marked interference with employment that is not 
contemplated by the current rating, or required any periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the absence 
of these factors, the criteria for submission for assignment of 
an extra-schedular rating are not met.  Thus, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 30 percent rating for headaches is granted, from June 13, 2005 
to July 28, 2009, subject to the law and regulations governing 
the payment of VA monetary benefits.

A rating is excess of 30 percent rating for headaches, from July 
29, 2009, is denied.





____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


